                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

 DAVID LIVINGSTON,                            )
                                              )
               Petitioner,                    )
                                              )
 v.                                           )       No.:   3:10-CR-88-TAV-HBG-1
                                              )
 UNITED STATES OF AMERICA,                    )
                                              )
               Respondent.                    )


                       MEMORANDUM OPINION AND ORDER

        Before the Court is Petitioner’s motion to vacate, set aside, or correct his sentence

 [Doc. 66], and supplement thereto [Doc. 72]. Because defendant has already litigated a

 28 U.S.C. § 2255 motion on the merits [see Docs. 19, 44, 45], the instant motion

 challenging his sentence is a second or successive one. Under the Antiterrorism and

 Effective Death Penalty Act of 1996, petitioner cannot file a second or successive § 2255

 motion in this Court until he has moved in the Sixth Circuit Court of Appeals for an order

 authorizing this Court to consider the motion. 28 U.S.C. § 2255(h). The Court has not

 received any such order. Accordingly, the Clerk is DIRECTED to TRANSFER this

 motion [Doc. 66] and supplement [Doc. 72] to the Sixth Circuit under 28 U.S.C. § 1631

 for authorization.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




Case 3:10-cr-00088-TAV-HBG Document 92 Filed 09/09/21 Page 1 of 1 PageID #: 483
